Citation Nr: 0121848	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  96-28 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
to November 1968.

In November 1994, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, denied the 
veteran's petition to reopen a previously denied claim for 
service connection for a psychiatric disorder.  He appealed 
to the Board of Veterans' Appeals (Board).  The Board issued 
a decision in December 1997, also denying the petition to 
reopen the previously denied claim, and he appealed to the 
U.S. Court of Appeals for Veterans Claims (CAVC).

After considering briefs filed by the veteran's 
representative and the VA General Counsel, the CAVC issued an 
order in August 2000 vacating the Board's decision and 
remanding the case for further development and 
readjudication.  The CAVC since has returned the case to the 
Board for compliance with the directives specified.


REMAND
As indicated by the CAVC, when the Board previously 
considered this claim, there was a different evidentiary 
standard for determining whether the claim should be 
reopened.  Under the old standard that was in effect at the 
time of the Board's prior decision, it was necessary that the 
evidence in question raise a reasonable possibility of 
changing the outcome of the prior, unappealed, decision.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991); see 
also Evans (Samuel) v. Brown, 9 Vet. App. 273 (1996).  
However, in another more recent precedent case, Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit Court) 
overruled the CAVC's holding in the Colvin decision-noting 
that 38 U.S.C.A. § 5108 and the implementing VA regulation, 
38 C.F.R. § 3.156(a), do not contain such a requirement.  
Rather, to be considered "new and material evidence" to 
reopen the claim, this law and regulation only require that 
the evidence in question not previously have been submitted 
to agency decisionmakers; that it bears directly and 
substantially upon the specific matter under consideration, 
and be neither cumulative nor redundant; and that the 
evidence, either by itself or in conjunction with the 
evidence previously assembled, be so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Id.  The RO has not had an opportunity to consider 
the petition to reopen the claim for a psychiatric disorder 
under the more liberal Hodge standard and should be given 
this opportunity, in the first instance, to avoid unduly 
prejudicing the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Following issuance of the Hodge decision by the Federal 
Circuit Court, the CAVC articulated a three-step analysis for 
adjudicating a claim based on new and material evidence:  
first, VA must determine whether new and material evidence 
has been submitted according to the requirements of 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been submitted, immediately upon reopening the claim VA must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim is well grounded pursuant to 38 
U.S.C. § 5107(a); and third, if the claim is well grounded, 
VA may proceed to evaluate the merits of the claim after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  But the need to submit a well-grounded claim before 
receiving certain notification and assistance from VA in 
developing the claim since has been totally eliminated by the 
recently enacted Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  And this change in change in law 
occurred during the pendency of this appeal, on November 9, 
2000, so it is applicable to this case.  VCAA, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also VAOPGCPREC 
11-2000 (Nov. 27, 2000); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case also is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard, supra; VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
ultimately responsibility to ensure that all appropriate 
development is undertaken in this case.  On remand, the RO 
must notify the veteran that he still needs to submit 
probative evidence showing that he had a ratable psychiatric 
disorder while on active duty in the military-or, if 
applicable, within the presumptive period after service, and 
that his current, ratable psychiatric disability is related 
to his service in the military.  There still is no such 
evidence of record, and this is a prerequisite to reopening 
his claim and granting service connection.  See, e.g., Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Accordingly, this case hereby is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified, as 
amended, at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.

2.  The RO should contact the veteran and 
apprise him of the need to identify or 
submit probative evidence showing that he 
had a ratable, psychiatric disorder while 
on active duty in the military-or, if 
applicable, within the presumptive period 
after service, and that his current, 
ratable psychiatric disability is causally 
related to his service in the military.  
This also may require having him examined 
to obtain a medical opinion concerning 
this.  And if so, then he should be 
scheduled for an appropriate VA medical 
examination.

3.  Thereafter, the RO should determine 
whether new and material evidence has been 
submitted to reopen the claim for service 
connection for a psychiatric disorder, in 
light of the correct legal standard 
discussed in the Hodge decision.  And if 
the benefit requested is not granted to 
the veteran's satisfaction, then he and 
his representative should be provided an 
appropriate supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits-to include a summary of the 
evidence and applicable laws, regulations, 
caselaw, and other legal authority 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  However, he hereby is advised of the 
need to cooperate with the RO to the extent possibly in 
developing his claim-including, should the need arise, to 
have him examined.  38 C.F.R. § 3.655 (2000); see also 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (the "duty to 
assist" is not a 
one-way street).

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

